DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie E in the reply filed on 7/22/2022 is acknowledged.
Claims 8-11, 15, and 20-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
Response to Amendment
Examiner notes Applicant did not properly underline all new amendments made to the claims. Specifically claim 12 stated before filing of this amendment “A drive train”. Claim 12 was amended to recite “The[[A]] drive train”. The limitation “the” should be underlined. See 37 CFR 1.121, section (c)(2). Examiner notes although these amendments are not underlined, they are entered. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019, 6/23/2021, and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 9, and item 12.4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
The abstract is more than 150 words. Appropriate correction is required
Line 10-11 recites “a torque transmitted from the user handle to the torsional energy storage”. As antecedent basis is already provided for this torque, Examiner suggests replacing “a torque transmitted from the user handle to the torsional energy storage” with “the torque transmitted from the user handle to the torsional energy storage”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:   
Line 7 recites “its radially outward end”. Examiner suggests replacing “and is received with its radially outward end circumferentially non-slippably in an axial slot” with “and a radially outward end of the visco-elastic dampening element is received circumferentially non-slippably in an axial slot” in order to put the limitation in clearer form as to what structure the term “its” references. 
Claim 26 is objected to because of the following informalities:   
Line 3 recites “liquid drug”. As antecedent basis has already been provided for the liquid drug in line 1, Examiner suggests replacing “liquid drug” in line 3 with “the liquid drug”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 12-14, 16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, 
	Line 18-19 recites “a visco-elastic dampening element which elastically transmits a torque”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “a visco-elastic dampening element which elastically transmits a torque” with “a visco-elastic dampening element adapted to elastically transmit a torque”
	Line 19-20 recites “a visco-frictional dampening element which frictionally resists a rotation”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “a visco-frictional dampening element which frictionally resists a rotation” with “a visco-frictional dampening element adapted to frictionally resist a rotation”.
Examiner notes claims 4-7, 12-14 and 16 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 4,
	Claim 4 recites “wherein the visco-frictional dampening element is arranged between two elements of the drive train that are rotatable relative to each other”. Claim 4 depends on claim 1 and further limits the visco-frictional dampening element. Claim 1 however requires a visco-elastic dampening element and/or a visco-frictional dampening element. The scope of claim 4 is therefore unclear as the visco-frictional dampening element has not been positively required by claim 4 since claim 1 could just contain the visco-elastic dampening element. Appropriate correction is required. Examiner suggests amending claim 4 to state “wherein the drive train comprises the visco-frictional dampening element, wherein the visco-frictional dampening element is arranged between two elements of the drive train that are rotatable relative to each other”.
Examiner notes claim 5 is similarly rejected by virtue of its dependency on claim 4.
In regard to claim 5,
	Line 3 recites “that element”. Claim 5, line 3 introduces an element. Claim 4, line 2, which claim 5 depends on, introduces two elements. It is unclear which element “that element” refers to. Appropriate correction is required. Examiner suggests replacing “that element” with “the element of the drive train with the contact surface that the visco-frictional dampening element is adapted to slide along”. For examination purposes Examiner construes “that element” to be “the element of the drive train with the contact surface that the visco-frictional dampening element is adapted to slide along”.
	In regard to claim 6,
	Line 1-2 recites “wherein the visco-elastic dampening element is arranged between the user handle and the ratchet”. Claim 6 depends on claim 1 and further limits the visco-elastic dampening element. Claim 1 however requires a visco-elastic dampening element and/or a visco-frictional dampening element. The scope of claim 6 is therefore unclear as the visco-elastic dampening element has not been positively required by claim 6 since claim 1 could just contain the visco-frictional dampening element. Appropriate correction is required. Examiner suggests amending claim 6 to state “wherein the drive train comprises the visco-elastic dampening element, wherein the visco-elastic dampening element is arranged between the user handle and the ratchet”.
	In regard to claim 7,
	Line 7-8 recites “wherein rotation relative to the housing causes a piston rod to translate relative to the housing”. It is unclear what structure rotates to the piston rod to translate. Additionally, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. For examination purposes Examiner construes rotation of the drive sleeve to cause the piston rod to translate. Examiner suggests replacing “wherein rotation relative to the housing causes a piston rod to translate relative to the housing” with “wherein rotation of the drive sleeve relative to the housing is configured to cause a piston rod to translate relative to the housing”.
	In regard to claim 12, 
	Line 6 recites “the visco-elastic dampening element”. Line 2-3 of claim 12 recites “a circumferentially resilient visco-elastic dampening element”. Claim 1, which claim 12 depends on, recites “a visco-elastic dampening element”. It is unclear which visco-elastic dampening element “the visco-elastic dampening element” of line 6 of claim 12 refers to. Appropriate correction is required. For examination purposes Examiner construes the circumferentially resilient visco-elastic dampening element to be different than the visco-elastic dampening element of claim 1 and “the visco-elastic dampening element” of line 6 of claim 12 to refer to the circumferentially resilient visco-elastic dampening element of line 2-3 of claim 12. 
	In regard to claim 13,
	Line 7 recites “the pocket”. Line 3 recites “at least one pocket” and line 5-6 recites “a corresponding pocket”. It is unclear which pocket “the pocket” of line 7 refers to. Appropriate correction is required. For examination purposes Examiner construes “the pocket” to be “the corresponding pocket”. 
In regard to claim 16,
	Line 2 recites “wherein the visco-frictional dampening element is formed as a bushing”. Claim 16 depends on claim 1 and further limits the visco-frictional dampening element. Claim 1 however requires a visco-elastic dampening element and/or a visco-frictional dampening element. The scope of claim 16 is therefore unclear as the visco-frictional dampening element has not been positively required by claim 16 since claim 1 could just contain the visco-elastic dampening element. Appropriate correction is required. Examiner suggests amending claim16 to state “wherein the drive train comprises the visco-frictional dampening element, wherein the visco-frictional dampening element is formed as a bushing”.
	Line 3-4 recites “a bushing that is torque proof coupled with the user handle and that is longitudinally coupled with the user handle” and line 5-6 recites “wherein the bushing is formed as a radially inwardly protruding collar of the user handle”. It is unclear if the bushing is coupled to the user handle or formed as a part of the user handle. Appropriate correction is required. For examination purposes Examiner construes the bushing to be coupled with the user handle. 
	In regard to claim 26, 
	Line 18-19 recites “a visco-elastic dampening element which elastically transmits a torque”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “a visco-elastic dampening element which elastically transmits a torque” with “a visco-elastic dampening element adapted to elastically transmit a torque”
	Line 19 recites “a visco-frictional dampening element which frictionally resists a rotation”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “a visco-frictional dampening element which frictionally resists a rotation” with “a visco-frictional dampening element adapted to frictionally resist a rotation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 6-7, 12-14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. PG publication 20140350478) further in view of Grimoldby (U.S. PG publication 20180200446).
In regard to claim 1,
Hansen discloses a drive train (item 10, 20, 40, 50, torsion spring and housing not shown in figures but described in paragraph [0051], and a driver not shown in figures but disclosed in paragraph [0065]) for a wind-up injection device (paragraph [0001]) for injecting a liquid drug (paragraph [0013]), the drive train comprising:
a torsional energy storage (torsion spring with housing spring is attached to; see paragraph [0051]) adapted to be loaded or unloaded by a rotatable element (figure 6 and figure 8, item 20 and 50; paragraph [0051]), 
a rotatable user handle (figure 5, item 40; paragraph [0061]), 
a rotationally driveable expelling mechanism (driver; paragraph [0065]) adapted to expel the liquid drug (paragraph [0065] and [0013]; Examiner notes the liquid drug is expelled via the driver driving the piston rod), and 
a clutch element (figure 8, item 10) coupled with the torsional energy storage via the rotatable element (figure 8, item 20; paragraph [0065]) and comprising a ratchet (figure 3, item 12) for maintaining the rotatable element at one of a number of discrete angular positions against a torque of the torsional energy storage (paragraph [0055]-[0056]), 
wherein the clutch element is adapted to transmit a torque from the user handle via the rotatable element to the torsional energy storage or alternatively from the torsional energy storage via the rotatable element to the expelling mechanism (paragraph [0065]), and 
wherein the ratchet is switchable from one position to an adjacent position by the torque transmitted from the user handle to the torsional energy storage (switchable from one position to an adjacent position relative to item 20; paragraph [0055]-[0056] and [0065]), and 
wherein the drive train is adapted to dampen torque peaks by a dampening element (item 30 or item 32; paragraph [0072]-[0073] and [0015]) that comprises a dampening element (figure 6, item 30 or figure 6, item 32) which transmits a torque (Examiner notes item 30 transmits a torque of item 20 to item 10 although item 10 does not rotate as a result of the transformed torque; Examiner notes item 32 which is flexible also transmits a torque to the surface of the scale drum), and/or a frictional dampening element (figure 6, item 30) which frictionally resists a rotation (paragraph [0072]-[0073]).
Hansen is silent as to the material of the frictional dampening element and therefore is silent as to a visco-elastic dampening element which elastically transmits a torque, and/or the frictional dampening element being a visco-frictional dampening element.
Grimoldby teaches a dampening element being a visco-frictional dampening element/visco-elastic dampening element (paragraph [0110]: wherein teeth 26 comprise a high friction surface; paragraph [0042]: wherein the high friction surface is rubber).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the damping element of Hansen to contain a rubber material, as taught by Grimoldby, therefore resulting in a visco-elastic dampening element 30 or 32 which elastically transmits a torque and/or the frictional dampening element being a visco-frictional dampening element for the purpose of providing a favorable friction enhancing element that provides high friction (paragraph [0110] of Grimoldby).
In regard to claim 4,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the visco-frictional dampening element is arranged between two elements of the drive train that are rotatable relative to each other (see analysis of claim 1 above and paragraph [0053] of Hansen).
In regard to claim 5,
Hansen in view of Grimoldby teaches the drive train according to claim 4, wherein the visco- frictional dampening element comprises at least one surface of elastic rubber adapted to slide along a contact surface of an element of the drive train when rotated relatively to that element (see analysis of claim 1 above).
In regard to claim 6,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the visco-elastic dampening element (item 32 of Hansen) is arranged between the user handle (item 40 of Hansen is within item 20 and a portion of item 40 attached to the dose setting button extends longitudinally past item 32) and the ratchet (item 12 of Hansen; Examiner notes item 32 is at least partially arranged longitudinally between the handle and ratchet).
In regard to claim 7,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the torsional energy storage comprises a housing (housing disclosed in paragraph [0051] of Hansen) with a longitudinal axis extending from a proximal towards a distal end and a torsional drive spring with a distal spring end non-rotatably engaged to the housing and with a proximal spring end torsionally tensible around the longitudinal axis relative to the housing (paragraph [0051] of Hansen), wherein the expelling mechanism comprises a drive sleeve arranged within the housing and rotatable around the longitudinal axis (paragraph [0065] of Hansen), wherein rotation relative to the housing causes a piston rod to translate relative to the housing (paragraph [0065] of Hansen), and wherein the clutch element comprises a cylindrical clutch section (see figure 8 of Hansen) and is adapted to releasably non-rotatably couple the proximal spring end of the drive spring with the drive sleeve (paragraph [0065] of Hansen).
In regard to claim 12,
Hansen in view of Grimoldby teaches the drive train according to claim 6, wherein the clutch element is coupled to the rotatable element by a circumferentially resilient visco-elastic dampening element (item 30 of Hansen; see analysis above), wherein the rotatable element is formed as a tubular number sleeve (part of rotatable element formed by item 50 of Hansen) adapted to at least partially receive the clutch element (received via item 20 of Hansen; item 20 is attached to item 50 of Hansen), and wherein the visco-elastic dampening element (item 30 of Hansen) radially protrudes from the clutch element (protrudes via item 20 from the clutch element) and is received with its radially outward end circumferentially non-slippably in an axial slot (slot formed by item 15 of Hansen) that is arranged on an inner surface of the tubular number sleeve (the inner surface of item 50 is connected to item 20 which is connected to item 10 therefore resulting in the slot being arranged on an inner surface of the tubular number sleeve) coaxially to a longitudinal axis of a housing (housing of Hansen; see paragraph [0051] of Hansen) of the torsional energy storage.
In regard to claim 13,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the torsional energy storage comprises a housing with a longitudinal axis (housing of Hansen; see paragraph [0051] of Hansen), wherein the user handle provides at least one pocket (pockets formed between protrusions of item 47 of Hansen) and is releasably non-rotatably coupled with the rotatable element by a button (button disclosed in paragraph [0058] of Hansen; paragraph [0030] of Hansen) providing at least one driving clip (portion of button of Hansen that engages with item 47 is construed as the driving clip), and wherein a driving clip (item 31 of Hansen; Examiner notes as currently claimed “a driving clip” is claimed separately and unrelated to the “at least one driving clip”) is led axially displaceable along a longitudinal axis in a corresponding pocket (groove 51 of Hansen; Examiner notes as currently claimed “a corresponding pocket” is claimed separately and unrelated to the “at least one pocket”) and is wedged non-rotatably when urged in a proximal direction relative to the pocket (Examiner notes item 31 does not rotate out of groove 51 of Hansen). 
In regard to claim 14,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the torsional energy storage comprises a housing with a longitudinal axis (housing of Hansen; see paragraph [0051] of Hansen), wherein the user handle provides at least one pocket (pockets formed between protrusions of item 47 of Hansen) and is releasably non-rotatably coupled with the rotatable element by a button (button disclosed in paragraph [0058] of Hansen; paragraph [0030] of Hansen) providing at least one driving clip (portion of button of Hansen that engages with item 47 is construed as the driving clip), wherein a driving clip (item 31 of Hansen; Examiner notes as currently claimed “a driving clip” is claimed separately and unrelated to the “at least one driving clip”) is led axially displaceable along the longitudinal axis with a rotational play in a corresponding pocket (groove 51 of Hansen; Examiner notes as currently claimed “a corresponding pocket” is claimed separately and unrelated to the “at least one pocket”) and wherein the driving clip is resiliently forced into a circumferential center position (via flexible fingers 32 and 53 and [0072] of Hansen).
In regard to claim 26,
Hansen discloses a wind-up injection device (paragraph [0001]) for injecting a liquid drug (paragraph [0013]), the wind-up injection device comprising; 
liquid drug (paragraph [0013] and [0027]); and 
a drive train (item 10, 20, 40, 50 and driver not shown in figures but disclosed in paragraph [0065]) comprising 
a torsional energy storage (torsion spring and housing spring is attached to; see paragraph [0051]) adapted to be loaded or unloaded by a rotatable element (figure 6 and figure 8, item 20; paragraph [0051]), 
a rotatable user handle (figure 5, item 40; paragraph [0061]), 
a rotationally driveable expelling mechanism (driver; paragraph [0065]) adapted to expel the liquid drug (paragraph [0065] and [0013]; Examiner notes the liquid drug is expelled via the driver driving the piston rod), and 
a clutch element (figure 8, item 10) coupled with the torsional energy storage via the rotatable element (figure 8, item 20; paragraph [0065]) and comprising a ratchet (figure 3, item 12) for maintaining the rotatable element at one of a number of discrete angular positions against a torque of the torsional energy storage (paragraph [0055]-[0056]), 
wherein the clutch element is adapted to transmit a torque from the user handle via the rotatable element to the torsional energy storage or alternatively from the torsional energy storage via the rotatable element to the expelling mechanism (paragraph [0065]), and 
wherein the ratchet is switchable from one position to an adjacent position by the torque transmitted from the user handle to the torsional energy storage (switchable from one position to an adjacent position relative to item 20; paragraph [0055]-[0056] and [0065]), and 
wherein the drive train is adapted to dampen torque peaks by a dampening element (item 30; paragraph [0073] and [0015]) that comprises a dampening element (figure 6, item 30) which transmits a torque (Examiner notes item 30 transmits a torque of item 20 to item 10 although item 10 does not rotate as a result of the transformed torque), and/or a frictional dampening element (figure 6, item 30) which frictionally resists a rotation (paragraph [0072]-[0073]).
Hansen is silent as to the material of the frictional dampening element and therefore is silent as to a visco-elastic dampening element which elastically transmits a torque, and/or the frictional dampening element being a visco-frictional dampening element.
Grimoldby teaches a frictional dampening element being a visco-frictional dampening element (paragraph [0110]: wherein teeth 26 comprise a high friction surface; paragraph [0042]: wherein the high friction surface is rubber).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the damping element of Hansen to contain a rubber material, as taught by Grimoldby, therefore resulting in a visco-elastic dampening element which elastically transmits a torque and/or the frictional dampening element being a visco-frictional dampening element for the purpose of providing a favorable friction enhancing element that provides high friction (paragraph [0110] of Grimoldby).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. PG publication 20140350478) in view of Grimoldby (U.S. PG publication 20180200446) further in view of Plumptre (U.S. PG publication 20160008549.
In regard to claim 16,
Hansen in view of Grimoldby teaches the drive train according to claim 1, wherein the torsional energy storage comprises a housing (housing of Hansen; see paragraph [0051] of Hansen and piston rod of Hansen, see paragraph [0065] which would provide support through the engagement with other components), wherein the visco-frictional dampening element is formed as a bushing (ring portion 23 of Hansen item 30 is formed on) that is torque proof coupled with the user handle (paragraph [0061] of Hansen; rotationally coupled) and that is longitudinally coupled with the user handle (see paragraph [0065]) and with the housing (longitudinally coupled through engagement with item 20 and 10, and 10 being attached to the housing at some points of use via item 11; paragraph [0050] of Hansen; and longitudinally coupled to the piston rod as disclosed in paragraph [0065] of Hansen) and that at least partially visco-frictionally engages an outer surface of the housing (via item 30 being visco-frictionally engaged with item 10 and item 10 being engaged with an outer surface of the housing; see paragraph [0050] of Hansen), and wherein the bushing is formed as a radially inwardly protruding collar of the user handle (see 112 rejection above for claim interpretation and figure 6 wherein item 23 is formed as a radially inwardly protruding collar of the user handle), the collar being received in an annular recess (recess formed by item 15 of item 10).
Hansen in view of Grimoldby does not show the housing of the torsional energy storage in figures and therefore it is unclear where the housing is located in relation to the other components and therefore fails to disclose the annular recess is along an outer circumference of the housing.
Plumptre teaches a housing of the torsional energy storage (item 9 and item 3; Examiner notes item 9 is located inside clutch 38, driveable expelling mechanism 7, and torsional energy storage 21. Examiner notes item 9 supports the torsional energy storage and is therefore construed as a housing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the piston rod of Hansen in view of Grimoldby, which is a portion of the housing of the torsional energy storage, to be located inside the clutch member, as taught by Plumptre, therefore resulting in the annular recess is along an outer circumference of the housing for the purpose of providing a suitable arrangement to dispense a drug (paragraph [0129] of Plumptre). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783